1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CORNELIUS OLUSEYI OGUNSALU,                        Case No.: 3:17-cv-01766-GPC-AGS
12                                     Plaintiff,
                                                        ORDER GRANTING MOTION TO
13   v.                                                 DISMISS PLAINTIFF’S FIRST
                                                        AMENDED COMPLAINT BY
14   OFFICE OF ADMINISTRATIVE
                                                        DEFENDANT OFFICE OF THE
     HEARINGS; CALIFORNIA
15                                                      ATTORNEY GENERAL
     COMMISSION ON TEACHER
16   CREDENTIALING; CALIFORNIA
                                                        [ECF No. 26]
     ATTORNEY GENERAL’S OFFICE;
17
     ANI KINDALL; CHARA CRANE; &
18   ADAM BERG,
19                                  Defendants.
20
21         Before the Court is the Motion to Dismiss filed by Defendant State of California
22   Office of the Attorney General (“OAG”). In this case, Plaintiff Cornelius Oluseyi
23   Ogunsalu advances claims under 42 U.S.C. § 1983 against the OAG. The OAG moves to
24   dismiss Ogunsalu’s First Amended Complaint based on Eleventh Amendment immunity.
25   Based upon a review of the pleadings and applicable law, and for the reasons discussed
26   below, the Court GRANTS the OAG’s motion to dismiss.
27
28

                                                    1
                                                                           3:17-cv-01766-GPC-AGS
1                                        I. BACKGROUND
2    1.    Factual Background
3          a.     The Parties
4          During the 2013-2014 school year, Ogunsalu served as a World History and
5    Geography teacher at Bell Middle School, which is in the San Diego Unified School
6    District (“SDUSD”). ECF No. 1-2 at 2. Ogunsalu had received a Preliminary Single
7    Subject Teaching Credential on July 18, 2013, which was set to expire on June 1, 2016.
8    Id.
9          Defendant Ani Kindall is General Counsel for the California Commission on
10   Teacher Credentialing (“CTC”). FAC, ECF No. 9 at 2. Defendant Adam Berg is an
11   administrative law judge with the Office of Administrative Hearings (“OAH”). Id.
12   Defendant Chara Crane is an Assistant Attorney General of the OAG. Id. Defendants
13   OAG, CTC, and OAH are all state agencies. Id. at 3.
14         b.     Factual Allegations
15         The following allegations are taken from Ogunsalu’s First Amended Complaint
16   (“FAC”). On March 12, 2014, SDUSD notified Ogunsalu of non-reelection to his
17   teaching position at Bell Middle School. FAC, ECF No. 9 ¶ 44. Ogunsalu sent emails to
18   the SDUSD school board and the school principal, decrying the unlawfulness and
19   unconstitutionality of his non-reelection. Id. ¶¶ 48-50. On March 14, 2014, SDUSD
20   police seized Ogunsalu’s laptop and classroom keys, and escorted him off campus. Id.
21         In July 2014, Ogunsalu submitted his application for a Clear Single Subject
22   Teaching Credential, or “clear credential.” Id. ¶ 28; ECF No. 1-2 at 2. A clear credential
23   is a lifetime credential that may be issued if the holder applies and pays for a fee for
24   renewal every five years and meets all professional fitness requirements. Cal. Educ.
25   Code § 44251(b)(3).
26         Though Ogunsalu was notified of his non-reelection in March 2014, he did not
27   have a CTC hearing until February 2015. FAC ¶ 5. Ogunsalu claims that this excessive
28   delay denied him procedural due process. Id. On February 18, 2015, a committee

                                                   2
                                                                               3:17-cv-01766-GPC-AGS
1    appointed by CTC recommended a 21-day suspension of Ogunsalu’s preliminary
2    teaching credential. Id. ¶ 4. Defendant Kindall attended the hearing and questioned
3    Ogunsalu regarding allegations by SDUSD of child abuse. Id. ¶ 25. Ogunsalu alleges
4    that the San Diego Police Department Child Protective Services investigated the claims
5    and cleared him of the allegations, and that such allegations are false. Id.
6          Shortly after the February 2015 committee meeting, Ogunsalu sent an email to
7    Kindall rejecting the recommendation for a 21-day suspension and claimed that the
8    recommendation was motivated by racism and prejudice. Id. ¶ 40. Ogunsalu alleges that
9    he exchanged contentions emails with Kindall. Id. ¶ 7. In March 2015, Ogunsalu sent
10   emails to CTC officials titled, “WHO is now guilty of unprofessional conduct?” and
11   “YOU KNOW EXACTLY WHAT TO DO.” Id. ¶ 41.
12         Ogunsalu appealed the committee’s recommendation of a suspension to OAH. Id.
13   ¶ 4. In the subsequent administrative proceedings, the OAG and Crane sought revocation
14   of Ogunsalu’s preliminary credential and denial of his then-pending application for a
15   clear credential, which was far beyond the CTC’s recommendation of a 21-day
16   suspension. Id. ¶¶ 4-6. Kindall, Crane, and Berg entered into a conspiracy to revoke
17   Ogunsalu’s credentials and deny his clear credential application in retaliation for
18   Ogunsalu’s emails. Id. ¶ 6-7, 40-41. Specifically, Defendants contrived false allegations
19   that Ogunsalu committed child abuse and harassed students and teachers, as grounds for
20   the revocation and denial of Ogunsalu’s credentials. Id. ¶ 9, 26. CTC also alleged that
21   Ogunsalu failed to disclose his non-reelection when he submitted his application for a
22   clear credential. Id. ¶ 29. However, Ogunsalu claims that he informed CTC of his non-
23   reelection before submitting his application. Id. ¶ 30.
24         Crane, Kindall, and the CTC’s executive director complied every record possible
25   on Ogunsalu, and scoured every data base and records sources, in order to justify the
26   false accusations against him. Id. ¶ 41. Crane and Kindall also conspired with officials
27   from SDUSD and Sweetwater Union High School District to falsify records that would
28   justify revoking Ogunsalu’s credential. Id. ¶¶ 42, 43. In late 2016, an OAH settlement

                                                   3
                                                                              3:17-cv-01766-GPC-AGS
1    conference was held. Id. ¶ 5. Crane attempted to coerce Ogunsalu to accept the 21-day
2    suspension or face additional discipline. Id.
3          A hearing was held before Defendant Berg on November 14 and 15, 2016. Id. ¶
4    51, 52. Berg was notified that Ogunsalu had filed a petition for writ of mandate to the
5    California Court of Appeals. Id. ¶ 51. Ogunsalu claims that the filing of this petition
6    should have stopped the administrative hearing. Id. Ogunsalu alleges Defendants
7    presented falsely contrived evidence and perjured testimony at the OAH hearing. Id. ¶
8    20. Ogunsalu further alleges that Defendants conspired to have his former students make
9    up allegations against him that had not been alleged when SDUSD decided to non-reelect
10   him. Id. ¶ 20.
11         Berg concluded that Ogunsalu harassed teachers and students at Bell Middle
12   School, engaged in unprofessional conduct, and poses a significant danger of harm to
13   students and staff. Id. ¶ 14. Berg further concluded that Ogunsalu’s preliminary
14   credential be revoked and his clear credential application should be denied, as it was the
15   only discipline that will adequately protect the public. Id.
16   B.    Procedural History
17         Ogunsalu filed his Complaint in this Court on September 1, 2017. Compl., ECF
18   No. 1. Ogunsalu concurrently filed a motion to proceed in forma pauperis. ECF No. 2.
19   The Court sua sponte dismissed without prejudice the Complaint for failure to state a
20   claim. Order, ECF No. 3. Ogunsalu then filed a Motion for Reconsideration of Court
21   Order Dismissing Plaintiff’s Complaint. ECF No. 4. The Court denied the motion and
22   directed Ogunsalu to file an amended complaint. Order, ECF No. 8.
23         On July 25, 2018, Ogunsalu filed his FAC. Counts I-VI bring claims under 42
24   U.S.C. § 1983 against all Defendants. Counts I and IV advance claims for violation of
25   due process and deprivation of property rights for depriving Ogunsalu of his teaching
26   credentials by contriving false allegations. Count II brings a First Amendment retaliation
27   claim. In Count III, Ogunsalu claims that Defendants conspired to violate his
28   constitutional rights. Under the stigma-plus doctrine, Ogunsalu claims in Count V that

                                                     4
                                                                             3:17-cv-01766-GPC-AGS
1    Defendants defamed him. Count VI brings a claim for intentional infliction of emotional
2    distress. Counts VII and VIII are state law claims against Crane, Berg, and Kindall.
3          In the prayer for relief, Ogunsalu asks the Court to: 1) void the OAH order
4    revoking his teaching credentials and denying his clear credential application; 2) order
5    the CTC to reinstate his teaching credentials that were revoked; 3) order the CTC to grant
6    his clear credential application; 4) order the OAG to cease and desist any retaliatory
7    actions against Ogunsalu that are related to the FAC; and 5) award damages.
8          On September 28, 2018, Defendants CTC, OAH, Kindall, and Berg moved to
9    dismiss Ogunsalu’s claims against them. ECF No. 18. As relevant here, the CTC and
10   OAH argued that under the Eleventh Amendment, Ogunsalu cannot sue those agencies in
11   federal court. Ogunsalu responded that the State waived its Eleventh Amendment
12   immunity through its affirmative litigation conduct in the underlying proceedings.
13   Moreover, Ogunsalu asserted that the Eleventh Amendment does not prohibit a court
14   from issuing an injunction against a state official who is violating federal law.
15         In an Order entered on November 15, 2018, the Court granted Defendants’ Motion
16   to Dismiss. The Court noted that both OAH and CTC are agencies of the State. The
17   Court found that the State’s actions prosecuting the underlying proceedings did not waive
18   its Eleventh Amendment immunity. The Court further found that the Ex parte Young
19   exception did not apply because that exception only applies to state officials, not state
20   agencies.
21         Defendant OAG has now moved to dismiss Ogunsalu’s FAC. Def.’s Mot., ECF
22   No. 26. OAG contends that because it is a state agency, the Eleventh Amendment bars
23   this suit against it in federal court. Def.’s Mem. at 7, ECF No. 26-1. Ogunsalu responds
24   that Defendants’ affirmative conduct in the underlying litigation constitutes a waiver to
25   Eleventh Amendment immunity. Pl.’s Mem. at 4-5, ECF No. 32-1.
26
27
28

                                                   5
                                                                               3:17-cv-01766-GPC-AGS
1                                          II. DISCUSSION
2    A.    Legal Standard
3          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the
4    sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). “To
5    survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted
6    as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
7    U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547
8    (2007)). A claim is facially plausible when the factual allegations permit “the court to
9    draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.
10   While a plaintiff need not give “detailed factual allegations,” a plaintiff must plead
11   sufficient facts that, if true, “raise a right to relief above the speculative level.” Twombly,
12   550 U.S. at 545.
13         In reviewing a motion to dismiss under Rule 12(b)(6), the court must assume the
14   truth of all factual allegations and must construe all inferences from them in the light
15   most favorable to the nonmoving party. Thompson v. Davis, 295 F.3d 890, 895 (9th Cir.
16   2002); Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996). Legal
17   conclusions, however, need not be taken as true merely because they are cast in the form
18   of factual allegations. Ileto v. Glock, Inc., 349 F.3d 1191, 1200 (9th Cir. 2003); W.
19   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981). When ruling on a motion to
20   dismiss, the court may consider the facts alleged in the complaint, documents attached to
21   the complaint, documents relied upon but not attached to the complaint when authenticity
22   is not contested, and matters of which the court takes judicial notice. Lee v. Los Angeles,
23   250 F.3d 668, 688-89 (9th Cir. 2001).
24   B.    Analysis
25         1.     Ogunsalu’s Claims against CTC and OAH
26         Defendant OAG contends that Ogunsalu’s claims against it must be dismissed
27   because the Eleventh Amendment bars any suit in federal court against a state agency.
28   The Eleventh Amendment provides that “[t]he Judicial power of the United States shall

                                                     6
                                                                                  3:17-cv-01766-GPC-AGS
1    not be construed to extend to any suit in law or equity, commenced or prosecuted against
2    one of the United States by Citizens of another State, or by Citizens or Subjects of any
3    Foreign State.” U.S. Const. amend. XI. “It is well established that agencies of the state
4    are immune under the Eleventh Amendment from private damages or suits for injunctive
5    relief brought in federal court.” Savage v. Glendale Union High Sch., 343 F.3d 1036,
6    1040 (9th Cir. 2003). Eleventh Amendment immunity is a “jurisdictional bar.”
7    Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984); see also Coll. Sav.
8    Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 691 (1999)
9    (“[W]e hold that the federal courts are without jurisdiction to entertain this suit against an
10   arm of the State of Florida.”); California v. Deep Sea Research, Inc., 523 U.S. 491, 501
11   (1998) (“The jurisdiction of the federal courts is constrained, however, by the Eleventh
12   Amendment[.]”); Seminole Tribe of Fla. v. Fla., 517 U.S. 44, 73 (1996) (“Petitioner’s
13   suit against the State of Florida must be dismissed for a lack of jurisdiction.”). But see
14   Miles v. California, 320 F.3d 986, 988 (9th Cir. 2003) (“[D]ismissal based on Eleventh
15   Amendment immunity is not a dismissal for lack of subject matter jurisdiction.”).
16         As Ogunsalu correctly notes in his FAC, the OAG is an agency of the State.
17   Dooley v. Harris, No. EDCV 13-1447-RGK DTB, 2014 WL 198730, at *5 (C.D. Cal.
18   Jan. 16, 2014). Therefore, the OAG is entitled to Eleventh Amendment immunity.
19         Ogunsalu alleges that the State has waived its Eleventh Amendment immunity
20   through its affirmative litigation conduct of participating in the underlying state court
21   proceedings that give rise to this lawsuit. The Supreme Court has recognized that an
22   individual may sue a state when a state “waive[s] its sovereign immunity by consenting
23   to suit.” Coll. Sav. Bank, 527 U.S. at 676. A state waives its sovereign immunity only
24   when it “voluntarily invokes [the federal courts’] jurisdiction” or “makes a ‘clear
25   declaration’ that it intends to submit itself to [federal] jurisdiction.” Id. at 675-76. The
26   test is a “stringent one,” and the State’s consent to suit must be “unequivocally
27   expressed.” Id. at 676; see also Pennhurst, 465 U.S. at 99.
28

                                                    7
                                                                                3:17-cv-01766-GPC-AGS
1          Ogunsalu points to no evidence that the OAG voluntarily invoked the Court’s
2    jurisdiction or clearly declared that it intends to submit itself to federal jurisdiction. The
3    State’s action in the underlying state court and state administrative proceedings are not an
4    indication of invoking or submitting to federal jurisdiction. Furthermore, this motion to
5    dismiss is the first action that the OAG has taken in this federal lawsuit, and the agency’s
6    sole argument is that the Eleventh Amendment bars this suit against it in federal court.
7    The Court concludes that the Eleventh Amendment bars Ogunsalu’s claims against OAG,
8    and Ogunsalu’s claims against OAG are dismissed.
9                                        III. CONCLUSION
10         For the reasons expressed above, the Court GRANTS Defendant Office of the
11   Attorney General’s Motion to Dismiss First Amendment Complaint. Plaintiff Cornelius
12   Ogunsalu’s claims against Defendant Office of the Attorney General are DISMISSED
13   WITHOUT PREJUDICE to seek available relief in state court.
14         IT IS SO ORDERED.
15   Dated: December 20, 2018
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    8
                                                                                3:17-cv-01766-GPC-AGS
